Citation Nr: 9912186	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-16 038	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code for training pursued 
outside the United States prior to November 2, 1994.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The appellant is the child of the veteran who had active 
military service during the Vietnam Era.  The veteran is 
currently rated permanently and totally disabled as a result 
of his service-connected disabilities, thereby establishing 
the eligibility of his dependents to Chapter 35 educational 
benefits.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 determination by the 
Washington, D.C. Regional Office (RO), which denied the 
appellant's claim for Chapter 35 educational benefits.  The 
notice of disagreement with this determination was received 
in October 1993.  The statement of the case was issued in 
January 1994.  The substantive appeal was received in January 
1994.  By a decision in February 1995, the Atlanta, Georgia 
RO approved the appellant's claim for a bachelor's degree in 
Business Administration at Fachhochschule Rosenheim 
University, effective November 2, 1994.  Thereafter, in a 
written correspondence from the appellant dated in July 1996 
and 1997, he expressed his intention to continue his appeal 
concerning entitlement to payment of Chapter 35 benefits 
prior to November 2, 1994.  The Board remanded the case in 
October 1997, May 1998 and January 1999 to the RO for further 
development.


FINDINGS OF FACT

1.  The appellant was enrolled at the Fachhochschule 
Rosenheim University in West Germany from October 1993 to 
July 1995 in the business administration program and 
participated in a required on-the-job training program off 
campus in Yreka, California from October 4, 1993 to February 
22, 1994.

2.  By decision in February 1995 decision, the RO approved 
the payment of educational assistance benefits under Chapter 
35 for the appellant's pursuit of a bachelor's degree in 
Business Administration at Fachhochschule Rosenheim 
University, effective November 2, 1994, stating that was the 
date of enactment of a change in the law permitting payment 
of programs not taken entirely in residence.


CONCLUSION OF LAW

Entitlement to educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code for training pursued 
outside the United States prior to November 2, 1994 is not 
warranted.  38 U.S.C.A. §§ 3476, 3521, 3523, 3672, 5110, 5113 
(West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to Chapter 35 educational 
assistance benefits for training pursued prior to November 2, 
1994.  It is maintained that the appellant's school is one of 
high repute and it encourages developing "hands on" 
experience, as well as proficiency in writing and speaking a 
foreign language.  It is argued, therefore, in no way can the 
curriculum of the school be considered vocational or 
recreational.  It is further argued that the appellant should 
not be penalized because the school approved a highly 
beneficial semester "off campus."  The facts are not in   
dispute and may be briefly summarized.

In April 1993, the appellant submitted an application for 
Chapter 35 educational benefits, indicating that he was 
enrolled at the College of Advanced Technology in Rosenheim, 
West Germany as of October 1, 1992.

By letter dated in July 1993, the RO informed the appellant 
that the program in which he was enrolled was not approved 
for VA benefits.  It was stated that in order to approve a 
foreign program, the law requires that the school offering 
the program be an institution of higher learning, and that 
the program must lead to a standard college degree or the 
equivalent.  He was also informed that the school officials 
could submit a written request for approval to the American 
Embassy.

In September 1993, the appellant submitted an Enrollment 
Certification (VA Form 22-1999) which showed that the he was 
enrolled at the Fachhochschule Rosenheim University beginning 
in October 1993 to July 1995 in the business administration 
program.  It was indicated that he was participating in on-
the-job training from October 4, 1993 to February 22, 1994 at 
the administrative offices of the U.S. Forest Services 
Headquarters in Yreka, California for 20 weeks in an 
unsalaried position for 40 hours per week.

By letter dated in October 1993, the appellant was informed 
that his claim for Chapter 35 educational assistance benefits 
had been denied, because "the law governing the approval of 
training outside of the United States provides that VA may 
only approve training pursued at an institution of higher 
learning."  The letter indicated that a program that 
required pursuit of training away from the campus of an 
institution of higher learning in a foreign country, even if 
the school has control over the content of the program, may 
not be approved.  In an October 1993 letter to the Director 
of the RO,  the Acting Director, Education Service, VA 
Veteran Benefits Administration indicated that as the program 
the appellant was pursuing "required practical training away 
from the campus, which is prohibited under the law for 
foreign training ( 38 USC 3523(e)). Sections 3521(3) and 3672 
prohibit the payment of Chapter 35 education benefits for any 
program which is not approved." In a December 1993 letter 
the appellant was told that the course was not approved for 
veterans benefits.

In a February 1995 letter to Fachhochschule Rosenheim 
University it was indicated that the Bachelor's Degree in 
Business Administration was approved effective November 2, 
1994 as that was the "date of enactment of the change in the 
law permitting payment for pursuit of programs not taken 
entirely in residence.  Payment of educational assistance to 
students in cooperative programs is set in our law."  The 
appellant was also notified of that determination in by 
letter dated in February 1995.  In a February 1995 decision, 
the Atlanta, Georgia RO approved the appellant's claim for a 
bachelor's degree in Business Administration at 
Fachhochschule Rosenheim University, effective November 2, 
1994, stating that was the date of enactment of a change in 
the law permitting payment of programs not taken entirely in 
residence.

Prior to November 2, 1994, 38 U.S.C.A. § 3476 (West 1991) 
provided as follows: "An eligible veteran may not enroll in 
any course at an educational institution not located in a 
State unless such course is pursued at an approved 
institution of higher learning and the course is approved by 
the Secretary."

38 U.S.C.A. § 3476 was changed by Pub. L. No. 103-446, Title 
VI, § 604(a) 108 Stat. 4671 (1994) and provides as follows: 
"An eligible veteran may not enroll in any course at an 
educational institution not located in a State unless that 
educational institution is an approved institution of higher 
learning and the course is approved by the Secretary."  
Section 604(b) of Public Law No. 103-446 provides that 
"[t]he amendment made by subsection (a) [amending this 
section] shall apply with respect to courses approved on or 
after the date of enactment of this Act [November 2, 1994]."  
38 U.S.C.A. § 3476 (West Supp. 1998).

38 U.S.C.A. § 3521(3) (West 1991) provides that an eligible 
person's application shall be approved if the proposed 
educational institution or training establishment is in 
compliance with the requirements of Chapter 35 and Chapter 36 
of Title 38 United States Code.  

38 U.S.C.A. § 3523(e) (West 1991) provides that an eligible 
person may not enroll in any course at an educational 
institution which is not located in a State or in the 
Republic of the Philippines, unless such course is pursued at 
an approved institution of higher learning and the course is 
approved by the Secretary. 

38 U.S.C.A. § 3672 (West 1991) provides that an eligible 
person shall receive benefits of Chapter 35 while enrolled in 
a course of education offered by an educational institution 
only if such course is approved as provided in Chapter 36 and 
Chapters 34 and 35 by the State approving agency for the 
State where such educational institution is located, or by 
the Secretary.

38 U.S.C.A. § 5113 (West 1991) provides that effective dates 
of awards of Chapter 35 benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.

Pursuant to 38 U.S.C.A. § 5110(g) (West 1991) and subject to 
the provisions of § 5101 of this title, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier. 

An October 1996 opinion of the Buffalo, New York, VA Regional 
Counsel addressed the issue of the proper effective date for 
benefits awarded under Chapter 35 to the appellant.  The 
provisions of 38 U.S.C. 3476 in effect prior to November 2, 
1994 were set forth.  It was noted that this section was 
changed by Pub. L. No. 103-446, Title VI, § 604(a) 108 Stat. 
4671 (1994), which removed language contained in 38 U.S.C. 
§ 3476 which stated that the course must be "pursued at" an 
approved institution.  It was noted that the legislative 
history of H.R. 4768, which was incorporated into H.R. 5244 
and became Pub. L. No. 103-446 was reviewed and it was 
indicated that it revealed that the law was changed to permit 
approval of education benefits when a course is offered by a 
foreign institution, but not conducted at the school.  Thus, 
it was concluded that the law prior to November 2, 1994, 
required courses at foreign institutions to be at the site of 
the approved institution in order for veterans to be eligible 
for related education benefits.

The Regional Counsel further concluded that the appellant 
would not be entitled to application of the revised law to 
courses approved prior to November 2, 1994.  It was pointed 
out that Section 604(b) of Public Law No. 103-446 provides 
that "[t]he amendment made by subsection (a) shall apply 
with respect to courses approved on or after the date of 
enactment of this Act.".  Thus it was concluded that 
Congress specifically provided that the new law would apply 
only to courses approved on or after November 2, 1994.  It 
was noted that under 38 U.S.C. § 5110(g) where compensation 
is awarded or increased pursuant to any Act or administrative 
issue, the effective date of an award of compensation shall 
not be earlier than that effective date of the Act or 
administrative issue.  It was indicated that 38 U.S.C. § 5113 
provides that the effective date of education benefits 
"shall, to the extent feasible, correspond to the effective 
dates relating to awards of disability compensation."

Veterans Benefits Circular 22-95-1 (January 11, 1995) 
directed that the effective date of Pub. L. No. 103-446 was 
November 2, 1994 and all education provisions of that law are 
effective that date, unless otherwise stated.  It was 
indicated that Pub. L. No. 103-446 deleted the requirement 
that courses offered outside the United States be offered in 
residence on the campus of the school.  The circular 
indicated that courses which are part of a standard college 
degree offered by an institution of higher learning outside 
the United States may now be approved without regard to the 
mode of instruction.

After a full review of the record, the Board finds that the 
appellant is not entitled to educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code for 
training pursued outside the United States prior to November 
2, 1994.  The record clearly shows that the appellant was 
enrolled in courses at a foreign institution that included an 
semester of on-the-job training away from the institution's 
campus.  In this case, the appellant pursued this on-the-job 
training in California from October 1993 to February 1994.  
It is clearly established that pursuant to 38 U.S.C. § 3476, 
the controlling statute in effect prior to November 2, 1994, 
payment of Chapter 35 benefits was not permitted if required 
courses at a foreign institution were not pursued at campus 
of the institution.  Pub. L. 103-446 became effective 
November 2, 1994 and this new law permits approval of 
education benefits when a course was not conducted at the 
campus of the foreign institution.  The revised law is not 
applicable to courses taken by the appellant prior to 
November 2, 1994, the date that law became effective.  See 
38 U.S.C.A. §§ 5110(g) and 5113.  In DeSousa v. Gober, 10 
Vet. App. 461, 467, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) found 
that 38 U.S.C. § 5110(g) precludes an effective date earlier 
than the effective date of the liberalizing law or regulation 
"pursuant to" which education benefits would have to be 
provided.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court noted that in cases where the law and not the evidence 
is dispositive, as is the case here, a claim should be denied 
or an appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Therefore, in the present case, the Board concludes that the 
appellant is not entitled to an award of Chapter 35 benefits 
prior to November 2, 1994 and his claim must be denied.



ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

